Title: The Comte de Vergennes to John Adams: A Translation, 24 May 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       Sir
       Versailles, 24 May 1780
      
      I had the honor to receive your two letters of the 12th and 19th of this month. I did not need your apologia defending your patriotic sentiments: you are highly aware of the interests and commitments of your country. I am sure that you will never have any other motive but to consolidate them. You may judge by this letter the confidence that we place in your principles and, therefore, of the trust that we have in your conduct should the Court of London undertake conciliatory overtures.
      I thank you for the American gazettes you were kind enough to send me. I will make sure that they are returned to you.
      I have the honor to be very sincerely, Sir, your very humble and very obedient servant,
      
       De Vergennes
      
     